Case 1:20-cv-00256-LO-JFA Document 1 Filed 03/04/20 Page 1 of 17 PagelD# 1

     

 

 

OURT

 

 

 

 

 

I iL Pag e :
fo es
AO 241
Rev. 01/15
“ow MAR ~ Ai 5 ||
YY
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF CLERK. US. DISIRGTG
HABEAS CORPUS BY A PERSON IN STATE CUSTODY ALEXANDRIA, VIRC vw
United States District Court District: Eat Danek dy wd iN\la,
Name (under which you were convicted): Docket or Case Noy
XK ougrert CF Wee ats
~~ . (3 Cas
Place of Confinement : (Ne wriskly Prisoner No.: \> £Y
PMrea woot Leredkion Sa /OOBT S'3

  

Petitioner (include the name under which you were convicted) caked of petitiqner)
e - .

Revede Wl . Deane ‘ v. 1B \ nee SY

af

 

 

 

 

The Attorney General of-the State.o£ Cemnmenid aA} Virani a
PETITION Q®
l. (a) Name and location of court that entered the judgment of conviction you are challenging:
Cyrerk Coutk AN gue wt Wiel As wn
ar, \
Vira oo Pe rel sean
(b) Criminal dNket or case number (if you know): Cel Yen & 2 el Ss
2. (a) Date of the judgment of conviction (if you know): oct dha Az Adi a
5
(b) Date of sentencing: wer Doon 23, Qoled

 

 

 
   
 
 

 

 

 

 

 

 

 

 

3. Length of sentence: Xd vt / R Oo
4, In this case, were you cd es No
5. Identify all crimes of which you were convicted and sentenced in this case:
sgn sg a Sraekk (ce oor 2 + 5)
4
6. (a) What was your plea? (Check one)
CI] a) Not guilty OO «@) Nolo contendere (no contest)

we) Guilty O (4) Insanity plea

  
Case 1:20-cv-00256-LO-JFA Document 1 Filed 03/04/20 Page 2 of 17 PagelD# 2

 

 

 

 

 

 

Page 3
AO 241
(Rev. 01/15)
(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did
you plead guilty to and what did you plead not guilty to? Ai JM.
f
(c) If you went to trial, what kind of trial did you have? (Check one)
(J Jury (2 Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
L] Yes C1 No
8. Did you appeal from the judgment of conviction?
fy] Yes No ¢
9. If you did appeal, answer the following:

—Ke) Name of court: Dor ero Cenk ak\i PQ WAR

(b) Docket or case number (if you know): No. 19& ui a.*
(c) Result: Dismissal

 

(d) Date of result (if you know): NS ws} QF AO aid
(e) Citation to the case (if you know): .
(f) Grounds raised: Ra Ka Sor Rudess ANobeas | a

 

 

 

 

 

 

 

 

 

/ .
(g) Did you seek further review by a higher state court? [- Yes uf No 5 Nowe SSR eh,

If yes, answer the following:

(1) Name of court: N Jn

(2) Docket or case number (if you know):

(3) Result:

 

 

 

(4) Date of result (if you know):

 

 

 

 

 
Case 1:20-cv-00256-LO-JFA Document 1 Filed 03/04/20 Page 3 of 17 PagelD# 3

 

 

 

 

 

 

 

 

 

 

Page 4
AO 241
(Rev. 01/15)
(5) Citation to the case (if you know):
(6) Grounds raised:
J.
(h) Did you file a petition for certiorari in the United States Supreme Court? [J] Yes (Noe
If yes, answer the following: Cre} orw..3 CA so 4 ZBaw Qe GS,
(1) Docket or case number (if you know):
‘ * r t . re, .
Q)Resutt! “QI Sc nn Cor AW RC ieee Mead |
(3) Date of result (if you know): aceon t AO i9 ° [Persd [- o ¢ ~ Lo}
(4) Citation to the case (if you know): zr ®
10, Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state égurt? Ves ( ION a
I. If your answer to Question 10 was "Yes," give the following information:

 

(a) (1) Name of court: Cures “ct C me * Mies a. Alexa Sas.
(2) Docket or case number (if you know): :

(3) Date of filing (if you know): A rat wer Ab I9

(4) Nature of the proceeding:
(5) Grounds raised:

 

    
   

 

 

 

 

 

 

 

 

u receive — where evidence was given on your petition, application, or motion?
Ye

S

(7) Result: Dismr yaad x Viniatzs. ~ charge.

(8) Date of result (if you know):

 
Case 1:20-cv-00256-LO-JFA Document 1 Filed 03/04/20 Page 4 of 17 PagelD# 4

Page 5

AO 241
(Rev. 01/15)

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

(3) Date of filing (if you know):

 

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

C] Yes (J No
(7) Result:

 

(8) Date of result (if you know):

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

(3) Date of filing (if you know):

 

 

(4) Nature of the proceeding:

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00256-LO-JFA Document 1 Filed 03/04/20 Page 5 of 17 PagelD# 5

 

 

 

 

Page 6
AO 241
(Rev. O1/15)
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
CJ Yes Wn
(7) Result:
(8) Date of result (if you know):
(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion? (on
(1) First petition: ° Yes LJ No Se NR
Q) Second petition: [_) Yes a No % See w ak
(3) Third petition: L] Yes Ne, ae ale ¥ dada. 3 <o
(e) If you did not appeal to the highest state court having ving NES ARN why you Rake Fon oR .
12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,

laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground,

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: “ Brel 2s . °
(Vo Cre 8531-154 \
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Len released & hoy, i dso oA, CercecRonal Lali eis Reeser WLS
2. dows PRAAA, Lime .
\. Qader T orn A "
Tein Nom made arein Sauk! Fey! uct ey One. o Beebe,
“ea adar is ob vender rey SOEVIS LOA bes vee

 

 

 

    

 

 

 

 

 

 

 
 

Case 1:20-cv-00256-LO-JFA Document1 Filed 03/04/20 Page 6 of 17 PagelD# 6

Virginia Criminal Justice Agency
Offender Information Form

, Report generated by Soutter, K A
Report run on 09/07/2018 at 9:50 AM

 

 

= Offender... ry is ga. is not undert

Full Name Dougherty, Robert William
DOC# 1008953

SSN# XXX-XX-XXXX
(Unverified)

Or Local Jail Number

 

Or Local Community Corrections Act Program #
Date of Birth 11/15/1943

 

cee anne . ne TE ee ee en tte

 

 

Sex Male Race White
Height 5'7" Weight 170 Ibs.
Hair Color Gray or Partially Gr Blue

 
 
  

 

 

Offender Signature:

ole soles(sgpa.

parvision of the Department of Corrections’ Prohation 2

a

 

Parole

*

District/Center located at

[_] Offender is under supervision of Local community Corrections Program located at

 

Oo Offender is on Work Release through the custody of the Jait/Sheriff's Office.

C Offender is currently being released from Virginia Department of Corrections facility located

at - ;on

[_] Administrative Request

The offender resides at the following address: 12352 Coffeewood Drive, PO BOx 500, Mitchells VA,

22729-0500 / A

Criminal Justice Agency Authorized Signature: £ 2

 

 

 

 

Name: Soutter, Kim CC)
2 Position: Operations Officer
Date:{ 09/07/2018 . Telephone Number: (540) 829-6483 Ext.

 

 

Page 1 of 1

 
Case 1:20-cv-00256-LO-JFA Document1 Filed 03/04/20 Page 7 of 17 PagelD# 7

Page 7

AO 241
(Rev, O1/15)

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? [J Yes [1 No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
[] Yes [J] No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

Cl Yes (] No
(4) Did you appeal from the denial of your motion or petition? LJ Yes C] No

(3) Did you receive a hearing on your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? [_] Yes (] No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 
Case 1:20-cv-00256-LO-JFA Document 1 Filed 03/04/20 Page 8 of 17 PagelD# 8

Page 8

AO 241
(Rev. O1/15)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

 

 

 

GROUND TWO: - Seno Iw smiojeck Le marehe ,.
(Ve. Cede & J31- 15a) ~ .

(a) Supporting facts (Do not argue or citetaw. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b) [f you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? A ves [1 No

(2) If you did not raise this issue in your direct appeal, explain why:

fea ATW For A Wack & aleas (ee Prelb tin NS8Eor)
Se a pee) Virgina t

 

 

 

 

Cour o&

   

(d) Post-Conviction Proceedings:
(1) Did you raisg this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
W ve CL] No
(2) If your answer to Question (d){1) is "Yes," state:

Type of motion or petition: t

Name and location of the court where the motion or petition was filed:

Cor Ceurk t 1A a

 

 

 

Docket or case number (if you know): CE \Upodo ad 5
Date of the court's decision: De toute nld 2b jal
1 ~.

 
Case 1:20-cv-00256-LO-JFA Document1 Filed 03/04/20 Page 9 of 17 PagelD# 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 9
AO 241
(Rev. 01/15)
Result (attach a copy of the court's opinion or order, if available):
(3) Did you receive a hearing on your motion or petition? C] Yes [1] No
(4) Did you appeal from the denial of your motion or petition? CJ Yes C] No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? [[) Yes [] No
(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was filed:
Docket or case number (if you know):
Date of the court's decision:
Result (attach a copy of the court's opinion or order, if available):
(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

 

 

 

 

 
  

 

 

“eh Big. alSF

iene SE Posi Ree AW Ios wabeb caster,

 

 

 

 

 

 
Case 1:20-cv-00256-LO-JFA Document 1 Filed 03/04/20 Page 10 of 17 PagelD# 10

 

 

 

 

 

 

 

 

Page 10
AO 241
(Rev. 01/15)

(b) If you did not exhaust your state remedies on Ground Three, explain why:
(c) Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you raise this issue? ves C1) No

(2) if you did not raise this issue in your direct appeal, explain why:
(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
LL] Yes (€] No
(2) If your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? CI Yes [] No
(4) Did you appeal from the denial of your motion or petition? [] Yes C) No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? [] Yes [J No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 
Case 1:20-cv-00256-LO-JFA Document 1 Filed 03/04/20 Page 11 of 17 PagelD# 11

 

 

 

Page 11
AO 241
(Rev. 01/15)
(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
{e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

 

 

 

 

 

  

GROUND FOUR: \| iranian roapnah Use,

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

Yom’ okt Hak Qo,
)

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? C) Yes [] No

(2) [f you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

L) Yes [] No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 
Case 1:20-cv-00256-LO-JFA Document1 Filed 03/04/20 Page 12 of 17 PagelD# 12

Virginia Criminal Justice Agency
Offender Information Form

Report generated by Soutter, KA
Report run on 09/07/2018 at 9:50 AM

 

 

Full Name Dougherty, Robert William
Doc# 1008953

SSN# XXX-XX-XXXX
(Unverified)

 

 

 

Or Local Jail Number

 

Or Local Community Corrections Act Program #
Date of Birth 11/15/1943

 

Sex Male “Race White

 

 

Height 65'7" Weight 170 Ibs.
Hair Color Gray or Partially Gr Blue

   
  

 

Offender Signature:

ie sols yaat

HB Offender_. rl is 4. is not under pervision of the Department of Corrections’ Probation 2

Parole
District/Center located at

*

 

Cl Offender is under supervision of Local community Corrections Program located at

 

0 Offender is on Work Release through the custody of the Jail/Sheriff's Office.

Cl Offender is currently being released from Virginia Department of Corrections facility located

at - ,on

oO Administrative Request

The offender resides at the following address: 12352 Coffeewood Drive, PO BOx 500, Mitchells VA,

22729-0500
LZ ~ f\
Criminal Justice Agency Authorized Signature: C 7

 

 

 

 

Name: Soutter, Kimb: CC)
2 Position: Operations Officer
Date:{ 09/07/2018 . Telephone Number: (540) 829-6483 Ext.

 

 

Page 7 of 1

 
Case 1:20-cv-00256-LO-JFA Document 1 Filed 03/04/20 Page 13 of 17 PagelD# 13

Page 12

AO 241
(Rev. O1/15)

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? [] Yes C] No
(4) Did you appeal from the denial of your motion or petition? CL) Yes (1 No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? ((] Yes () No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 
Case 1:20-cv-00256-LO-JFA Document 1 Filed 03/04/20 Page 14 of 17 PagelD# 14

AO 241

Page 13

(Rev. O1/15)

13.

15.

Please answer these additional questions about the petition you are filing:
(a) Have all grounds for “ you have raised in this petition been presented to the highest state court
Yes (1 No

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

having jurisdiction?

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? WW ves [I No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? Yes (1 No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 
Case 1:20-cv-00256-LO-JFA Document 1 Filed 03/04/20 Page 15 of 17 PagelD# 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 14
AO 241
(Rev. 01/15)
16. Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging: ING UO Se sev.
(a) At preliminary hearing:
(b) At arraignment and plea:
(c) At trial:
(d) At sentencing:
{e) On appeal:
(f) In any post-conviction proceeding:
(g) On appeal from any ruling against you in a post-conviction proceeding:
17, Do you have any future sentence to serve after you complete the sentence for the judgment that you are

challenging? L) Yes No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes [J No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

fererco N ts seeds tn een

~

 

 

 

 

 

  
Case 1:20-cv-00256-LO-JFA Document1 Filed 03/04/20 Page 16 of 17 PagelD# 16

Page 15

AO 241
(Rev. 01/15)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:
qd) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.
Case 1:20-cv-00256-LO-JFA Document 1 Filed 03/04/20 Page 17 of 17 PagelD# 17

Page 16

AO 241
(Rev. 01/15)

Therefore, petitioner asks that the Court grant the following relief: “L< $< ato ot \Wok a

A > * ' \
7% ATH D Ph, atch TYy-4 La tO Box

. . . Yh *
ae, “Mega Soak & Caaertiins aL Qwos eG nae ol Rervde
or any other relief to which petitioner may be entitled. NAD, BOD & Ca AY a ZRY

 

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the-prisenwnailing system on fe LST IHHKmonth, date, year).
S ne ‘TS “ A, .

Executed (signed) on Rk Q , te).

\

  
 

   

If the person signing is not petitioner, state relationship to petitioner and explain why pe tr is not signing this petition.

 

 

 
